I concur on the ground that no facts are adduced in this case outside of those before us in Village of Oak Park v. VanWagoner, 271 Mich. 450. This record shows that every step in the proceeding resulting in the issuance of these bonds, from the original application for laying out the drainage district to issuing the bonds thereon, refers to a storm sewer drain. At the oral argument and in numerous briefs filed by amici curiae, it is urged that the validity of at least 11 other bond issues involving several millions of dollars depends upon the decision in this case. The validity of such issues depends upon the facts and circumstances under which they were issued. See Royal OakDrain District, Oakland County, Mich., v. Keefe (C.C.A. [6th Circuit], January 14, 1937), 87 F.2d 786. We repeat that the controlling legal distinction between sewers and drains is the primary purpose of the structure which determines its character regardless of what may be purely incidental purposes. Kennedy
v. Dingman, 272 Mich. 24. The Federal courts likewise recognize the Michigan rule, here repeated, that the drain district or municipality is not estopped from denying validity of a bond issue *Page 510 
on the ground of total lack of jurisdiction. Bloomfield VillageDrain District v. Keefe, and four other cases (C.C.A. [6th Circuit], March 14, 1941), 119 F.2d 157.
CHANDLER, C.J., and NORTH, STARR, WIEST, BUTZEL, and SHARPE, JJ., concurred with BOYLES, J.